Title: James Madison to Thomas Jefferson, 27 March 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir   Washington Mar. 27. 1809
          Altho’ the letter from Mr Brown was probably intended for you, I could not hesitate in carrying it into effect; and finding that the Bill on the Navy Dept will be paid, I inclose, in order to avoid the delay of a week, the sum drawn for in Bank notes. I send them to you rather than directly to Mrs T. first because I do not know what the direct address ought to be, & 2dly because it is possible, that you may be possessed of authority from her to give them a particular destination.
           Your letter of the 17th was safely deliverd by Shorter. I wish your exemption from ill effects from the Snow storm may be permanent.
          Mr Short complains without reason on the subject of his allowances. Nothing was said as to an outfit, because it was more than possible that the Senate might reject him, and not certain that the Mission would be made permanent. And as to his expences of travelling, his running salary was as adequate at least  to them, as to his stationery expences.
          I forget whether the time piece in the sitting room be monthly or weekly? Will you please when you inform me, to add a memorandum of the Newspapers retained by you out of the list sent you whilst here, that I may know how to dispose of them.
          Yrs with the highest esteem & truest affection. James Madison
        